       3:17-cv-03112-SEM-TSH # 221            Page 1 of 2                                            E-FILED
                                                                     Friday, 31 January, 2020 11:30:42 AM
                                                                              Clerk, U.S. District Court, ILCD

                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE CENTRAL DISTRICT OF ILLINOIS
                              SPRINGFIELD DIVISION


 WILLIAM KENT DEAN,

                       Plaintiff,

        v.                                               Case No. 17-CV-3112

 WEXFORD HEALTH SOURCES, INC., DR.                       Judge Sue E. Myerscough
 ABDUR NAWOOR, DR. REBECCA
 EINWOHNER, NURSE KATHY GALVIN,                          Magistrate Judge Tom Schanzle-Haskins
 and LISA MINCY,

                       Defendants.


                                     NOTICE OF SERVICE

The undersigned hereby certifies that a copy of a Citation to Discover Assets and a Notice of
Citation to Discover Assets was served upon Dr. Rebecca Einwohner, c/o Joseph N. Rupcich, 111
N. 6th St., Suite 200 Springfield, IL 62701, via hand delivery and email to counsel on January 24,
2020.

Dated: January 31, 2020                         Respectfully Submitted,

                                                    /s/ Craig C. Martin
                                                Craig C. Martin
                                                Joel T. Pelz
                                                William M. Strom
                                                Nathaniel K.S. Wackman
                                                Chloe E. Holt
                                                JENNER & BLOCK LLP
                                                353 N. Clark St.
                                                Chicago, IL 60654
                                                (312) 222-9350
                                                cmartin@jenner.com
                                                jpelz@jenner.com
                                                wstrom@jenner.com
                                                nwackman@jenner.com
                                                cholt@jenner.com


                                                Attorneys for William Kent Dean
       3:17-cv-03112-SEM-TSH # 221           Page 2 of 2



                               CERTIFICATE OF SERVICE

       I, William M. Strom, hereby certify that I caused a copy of Notice of Service to be served

on all counsel of record via the Court’s ECF system on January 31, 2020.

                                                   /s/ William M. Strom
                                                William M. Strom
                                                JENNER & BLOCK LLP
                                                353 N. Clark St.
                                                Chicago, IL 60654
                                                (312) 222-9350
                                                nwackman@jenner.com

                                                Attorney for William Kent Dean
